DETAILED ACTION

1.	This Office Action is responsive to amendments filed for No. 15/535,853 on March 29, 2021.  Please note Claims 1-6 and 9-19 are pending and have been examined.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-6, 9-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Lisseman et al. ( US 2017/0111045 A1 ), Turnbull ( US 2016/0062513 A1 ) and Zarabadi et al. ( US 2008/0246495 A1 ).

	Lisseman teaches in Claim 1:
	A device for operating an infotainment system provided in a transportation vehicle ( Figure 1, [0044]-[0045] disclose a human interface 10 disposed in a vehicle setting ), the device comprising: 
a finger strip extending in a shape of a curve for haptically guiding a finger of a user on the finger strip during a swipe gesture while the finger contacts the finger strip during the swipe gesture ( Figure 16, [0054] disclose a pressure sensitive layer 38 which may have a strip or circular shape. Figure 1, [0045], [0068] disclose a haptic system as part of the interface 10. Please note the finger strip is interpreted as being between the posts 64 flanking the recess, [0069] as this is where the user provides an input. Furthermore, [0068] discloses haptic characteristics, such as passive ones and active ones. Please note the electrical based feedback such as vibration and this is in communication with the pressure sensitive system, including layer 38. As for the swipe aspects: Figure 9, [0060] disclose a swipe or touch trail can be detected on the pressure sensitive layer 38. Please note the calculation of the location and pressure, x-y positions of the swipe or touch tail. To clarify, haptic effects are applied as the user interacts with the pressure sensitive strip 38 as the haptic system is connected with this and provides feedback. As for the shape being a curve, [0054]-[0055 discloses the pressure sensitive layer may have a variety of range of shapes depending on the intended application, such as elongate, circular (read as a curve), etc, to help with rotational/exposure aspects. Respectfully, this is an express teaching to address what is honestly a design choice issue (the shape is not a patentable distinction as one of ordinary skill, as supported by Lisseman, would be able to design a range of shapes) ); 
a detection unit for detecting the swipe gesture carried out on the finger strip; an evaluation unit for processing detected swipe gestures ( Please note the reasoning above: Figure 9, [0060] disclose a swipe or touch trail can be detected on the pressure sensitive layer 38. Please note the calculation of the location and pressure, x-y positions of the swipe or touch tail ); and a linear light outlet extending along the finger strip, wherein the device is configured for acknowledging the swipe gesture by a light signal emitted from the light outlet that corresponds to a function associated with the swipe gesture in response to receiving the swipe gesture detected by the detection unit ( Figures 1 and 9, [0045], [0060] disclose a light emitter 24 which can extend and highlight the user’s swipe/touch trail. Please see Figure 6 for the layout and as it can be seen, in response to the user’s swipe gesture, light is emitted to guide the user. [0007] notes that this is helpful in low-light or distracted environments. Figure 9, [0060]-[0062] disclose using lighting in general for a variety of reasons, to help guide the user’s input sequence, displaying functional shapes to facilitate interpretation by the user of the purpose of a button. To clarify, as the user makes inputs/select functions, the above reasoning notes of guiding/acknowledging to the user the input was made, and for the relevant function. To further clarify, please note [0063] which notes that a user may push the sensor to end a call (after initially answering it) to change the lighted symbol(s), i.e. in response to the user’s input ); 
a display unit including a touch-sensitive surface ( Figures 2, 4 and 17, [0058] disclose aspects of the light emitter 24 as well as the layer 50 which contains an LCD aspect. It shines through its opening 46/windows 58 (read 46/58 as part of the display unit). To the sides of this are the pressure sensitive layer 38 referenced above (read all of these above elements as a display unit as this is essentially a touchscreen which is well known in the art) ); and
a haptic barrier ridge that extends in the shape of a line or a curve on the display unit for delimiting a display panel of the touch sensitive surface with respect to the finger strip ( Figure 4 and 16, [0068] discloses a cover 34 which is overlaid on the display unit as well as to the edges in a line shape. Also please note over-molded layer 60 which as passive haptic characteristics, in a curve shape, as shown. Particularly, the over-molded layer 60 is on the edges/defines limits of the display unit ) wherein
a segment of the touch-sensitive surface situated in the area of the finger strip forms the detection unit of the device ( As noted above, the pressure sensitive layer 38 interacts with the user and can detect user input ), and
another, different segment of the same touch-sensitive surface that forms the light outlet of the device ( Figures 4 and 16 disclose that adjacent to the opening 46/window 58 (which forms/allows the light to pass through), another different segment on the same surface is the pressure sensitive surface 38 ); but

Lisseman may not explicitly teach of “a proximity sensor system for detecting an approach by a hand of the user to the device” and “a linear light outlet extending along the finger strip for outputting a status light signal indicative of an availability of a touch-based input in response to the approach by the hand of the user to the finger strip”.



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the proximity sensor in conjunction with the indicator light, as taught by Turnbull, with the motivation that by illuminating the indicia to help improve the visibility of the buttons, to assist the user in making an input, ( Turnbull, [0023] ).

Lisseman and Turnbull do not explicitly teach “wherein the detection unit comprises a linear arrangement of a plurality of capacitive antennas situated next to each other in the main extension direction of the finger strip behind the finger strip, the capacitive antennas each arranged equidistantly from each other.”



Therefore it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the capacitive antennas, as taught by Zarabadi, with the motivation that the multi-element segment can measure capacitance in a way that cancels out common-mode variations due to moisture, temperature, aging, etc, ( Zarabadi, [0019] ).

	Lisseman teaches in Claim 2:
	The device of claim 1, wherein the finger strip is configured for horizontal placement above and/or below a display panel, in the transportation vehicle, and/or comprises a groove-shaped surface for guiding the finger, and/or a ledge for the placement of a finger. ( [0015] discloses a display associated with the light emitter, as shown in Figure 12, see elements 35 and 38. Figure 17, etc, shows a recess 62 (read as a groove) for guiding the user/providing a feeling, [0069] )

	Lisseman teaches in Claim 3:
	The device of claim 1, wherein the light outlet is embedded into the finger strip. ( Figure 6, see the elements 24 and 38 on the same plane, i.e. a plurality of light emitters 24 on/within the strip )

	Lisseman teaches in Claim 4:
	The device of claim 1, wherein a light source is situated behind the light outlet, which comprises individual lamps wherein a translucent element is provided to homogenize light emitted from the light outlet. ( Figures 4, 6 and 12, [0065]disclose a light source within flat light layer 50 which is below the light guide 36/emitters 24. [0012] discloses the light guide may be translucent or transparent to allow light to shine through the emitter, for the user to be assisted/guided )

	Lisseman teaches in Claim 5:
	The device of claim 1, wherein the finger strip is delimited on both sides by visually and/or haptically delimited end regions to form keypads. ( Figures 21-29, [0071] disclose another example of a human interface 10. Please the strip sensor 74 has two end points, to increase and decrease (plus or minus), which can be pressured by the user (read as keypads in the end regions). Please note the above reasoning and [0072], which discloses details of the haptic system interacting with the user as they apply pressure. In addition, please note Figure 10, [0063] which notes of symbols that can be placed on the pressure sensitive layer 38 )

	Lisseman teaches in Claim 6:
	The device of claim 5, wherein the light outlet is configured for outputting a predefined other light color in the area of the keypads independently of a light color in all other areas of the finger strip. ( Figure 10, [0063] discloses colors of the symbols can be changed to distinguish/highlight the current states. Respectfully, it is clear that this distinguishing/highlighting can be applied to a number of areas )

	Lisseman and Turnbull teach in Claim 9:
	The device of claim 1, wherein the evaluation unit is further configured for acknowledging a gesture, which has been detected by the proximity sensor system, by a light signal emitted from the light outlet. ( The combination teaches of using Turnbull’s proximity sensor, in conjunction for activating the indicia/light outlet. By turning on the indicia, this is a form of acknowledgement of a gesture/incoming gesture. However, acknowledgement in various ways is well known in the art and examine asserts Official Notice to this )

	Lisseman teaches in Claim 10:
	The device of claim 1, wherein the evaluation unit is configured for evaluating a first gesture on the finger strip to adjust a volume of a media playback, and/or a second gesture on the finger strip to adjust a volume of a voice output of the infotainment system, and/or a third gesture on the finger strip for adjusting a volume of sound signs. ( Figures 21-29, [0071] disclose aspects of increasing or decreasing the volume of the sound system (which could encompass a number of applications) )

	Lisseman teaches in Claim 11:
	The device of claim 10, wherein the evaluation unit is configured for acknowledging an evaluated first gesture and/or second gesture and/or third gesture of a user by a visual output of a first or second or third message, respectively, and/or an information icon on a display unit. ( Figures 21-29, specifically 22, [0075] disclose a proportional lighting is shown (read as information icon changing/acknowledging) and this changes in response to the level of volume )

	Lisseman teaches in Claim 14:
	An infotainment system provided in a transportation vehicle, the infotainment system comprising a device for operating the infotainment system ( Figure 1, [0044]-[0045] disclose a human interface 10 disposed in a vehicle setting ), 
the device including a finger strip extending in a shape of a continuous and uniform curve transverse to a longitudinal direction of the finger strip for haptically guiding a finger of a user on the finger strip during a swipe gesture while the finger contacts the finger strip during the swipe gesture ( Figure 16, [0054] disclose a pressure sensitive layer 38 which may have a strip or circular shape and several of the figures (such as Figure 4, etc, show a continuous/uniform shape/design. Figure 1, [0045], [0068] disclose a haptic system as part of the interface 10. Please note the finger strip is interpreted as being between the posts 64 flanking the recess, [0069] as this is where the user provides an input. Furthermore, [0068] discloses haptic characteristics, such as passive ones and active ones. Please note the electrical based feedback such as vibration and this is in communication with the pressure sensitive system, including layer 38. As for the swipe aspects: Figure 9, [0060] disclose a swipe or touch trail can be detected on the pressure sensitive layer 38. Please note the calculation of the location and pressure, x-y positions of the swipe or touch tail. To clarify, haptic effects are applied as the user interacts with the pressure sensitive strip 38 as the haptic system is connected with this and provides feedback. As for the shape being a curve, [0054] discloses the pressure sensitive layer may have a variety of range of shapes depending on the intended application, such as elongate, circular (read as a curve), etc, to help with rotational/exposure aspects. Respectfully, this is an express teaching to address what is honestly a design choice issue (the shape is not a patentable distinction as one of ordinary skill, as supported by Lisseman, would be able to design a range of shapes). Furthermore, the shape of the finger strip is continuous and across/transverse in a longitudinal (east/west) direction, as shown in Figure 9. Respectfully, this limitation seems broad, almost unclear to examiner ), 
a detection unit for detecting the swipe gesture carried out on the finger strip, an evaluation unit for processing the detected swipe gesture ( Please note the above reasoning: Figure 9, [0060] disclose a swipe or touch trail can be detected on the pressure sensitive layer 38. Please note the calculation of the location and pressure, x-y positions of the swipe or touch tail ), and 
a linear light outlet extending along the finger strip...
the linear light outlet extending along a surface of the finger strip in a segment of the surface of the finger strip spaced apart from another segment of the same surface of finger strip ( Figures 1 and 9, [0045], [0060] disclose a light emitter 24 (part of an LCD display, as disclosed in [0058]) which can extend and highlight the user’s swipe/touch trail. Please see Figure 6 for the layout and as it can be seen, in response to the user’s swipe gesture, light is emitted to guide the user. [0007] notes that this is helpful in low-light or distracted environments. Figure 9, [0060]-[0062] disclose using lighting in general for a variety of reasons, to help guide the user’s input sequence, displaying functional shapes to facilitate interpretation by the user of the purpose of a button. To clarify, as the user makes inputs/select functions, the above reasoning notes of guiding/acknowledging to the user the input was made, and for the relevant function. To further clarify, please note [0063] which notes that a user may push the sensor to end a call (after initially answering it) to change the lighted symbol(s), i.e. in response to the user’s input. As for it being spaced apart on the same surface: Figures 4 and 16 disclose that adjacent to the opening 46/window 58 (which forms/allows the light to pass through), another different segment on the same surface is the pressure sensitive surface 38 ); but

Lisseman may not explicitly teach of “a proximity sensor system for detecting an approach by a hand of the user to the device” and the linear light outlet extending along the finger strip “for outputting a status light signal indicative of an availability of a touch-based input in response to the approach by the hand of the user to the finger strip”.



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the proximity sensor in conjunction with the indicator light, as taught by Turnbull, with the motivation that by illuminating the indicia to help improve the visibility of the buttons, to assist the user in making an input, ( Turnbull, [0023] ).

Lisseman and Turnbull do not explicitly teach “wherein the detection unit comprises a linear arrangement of a plurality of capacitive antennas situated next to each other in the main 

Initially, Lisseman teaches in Figure 21 of a strip sensor 74 which may be divided into a plurality of zones with individualized zones of pressure sensitive material for the user to interact with, i.e. a linear arrangement in the main extension directly and potentially equidistant, the zones that is.  To emphasize, capacitive touch sensors are well known in the art, as an alternative/supplement to pressure sensors. To emphasize, in the same field of endeavor, touch sensors, Zarabadi teaches of an akin sensor strip, ( Zarabadi, Figure 1A, [0012] ). The sensor strip is better illustrated in Figure 4, [0018]-[0019] which notes a series of conductor segments which are capacitive in nature (read as a linear arrangement of a plurality of capacitive antennas situated next to each other in the main extension direction of the finger strip), such as 18a-18c. Please note that they are equidistantly spaced and can detect touch input values, i.e. capacitive antennas. As combined, Lisseman already teaches of a plurality of touch zones and Zarabadi discloses the capacitive antennas in greater detail, multi-element sensor strip, etc.

Therefore it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the capacitive antennas, as taught by Zarabadi, with the motivation that the multi-element segment can measure capacitance in a way that cancels out common-mode variations due to moisture, temperature, aging, etc, ( Zarabadi, [0019] ).

	Lisseman teaches in Claim 15:
( Figure 1, [0044]-[0045] disclose a human interface 10 disposed in a vehicle setting )

	As per Claim 16:
	Zarabadi may not explicitly teach “wherein the capacitive antennas are each in the shape of a circular disk.”

As shown in Figure 4, the segments are in rectangular-shaped dimensions. However, one of ordinary skill in the art would realize the shape is an obvious design choice issue as it is not a patentable distinction. The particular shape would not change the functionality of the sensing method.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the disk shape, with the motivation that it is a design choice and is not a patentable distinction as the same functionality would be achieved regardless of shape. 

	As per Claim 17:
	Zarabadi may not explicitly teach “wherein the capacitive antennas are ach in the shape of a circular disk.”

As shown in Figure 4, the segments are in rectangular-shaped dimensions. However, one of ordinary skill in the art would realize the shape is an obvious design choice issue as it is not a 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the disk shape, with the motivation that it is a design choice and is not a patentable distinction as the same functionality would be achieved regardless of shape. 

	Lisseman and Zarabadi teach in Claim 18:
	The device of claim 1, further comprising an optical waveguide adjoining the light outlet and spaced apart from the capacitive antennas. ( Lisseman, Figure 4, [0046] teaches of a light guide 36 which adjoins/joined with the opening 46/window 58. Please note the combination with Zarabadi for the teaching of the capacitive antennas, which are clearly spaced apart )

	Lisseman and Zarabadi teach in Claim 19:
	The infotainment system of claim 14, further comprising an optical waveguide adjoining the light outlet and spaced apart from the capacitive antennas. ( Lisseman, Figure 4, [0046] teaches of a light guide 36 which adjoins/joined with the opening 46/window 58. Please note the combination with Zarabadi for the teaching of the capacitive antennas, which are clearly spaced apart )

12 is rejected under 35 U.S.C. 103 as being unpatentable over Lisseman et al. ( US 2017/0111045 A1 ), Turnbull ( US 2016/0062513 A1 ) and Zarabadi et al. ( US 2008/0246495 A1 ), further in view of Poupyrev ( US 2017/0115777 A1 ).

	As per Claim 12:
	Lisseman may not explicitly teach “wherein the finger strip is configured for initiating multi-touch gestures, and the evaluation unit is configured for acknowledging a gesture carried out using precisely one finger by a first light signal, acknowledging a multi-touch gesture carried out using precisely two fingers by a second light signal and acknowledging a multi-touch gesture carried out using precisely three fingers by a third light signal, all light signals being emitted from the light outlet, wherein a position of the output of the light signal matches the particular gesture or multi-touch gesture.”

However, Lisseman does teach of using light emitters to follow and convey acknowledgements of gestures, to allow for the user to intuitively interact with the device. The concept of multi-touch gestures is well known in the art. In the same field of endeavor, touch sensitive systems, Poupyrev teaches of multi-finger touches, [0033]. In particular, various types of multi-touch inputs can be distinguished, such as two-finger touches, two-finger taps, two-finger holds, etc. In general, Poupyrev teaches of a textile sensor and Lisseman teaches of several teachings of varying light intensity, colors, etc, based on the amount of pressure (or in general, the type of touch that is being applied as both references distinguish light from heavier touches, etc). Being able to have lighting related to the number of touches is obvious in light of this combination, again because Lisseman teaches of varying the intensity and other ways to acknowledge/guide 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to use multi-touch sensing, with the motivation that it is well known and being able to distinguish between different types of multi-touch gestures is useful and adds functionality, ( Poupyrev, [0033] ).

7.	Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lisseman et al. 
( US 2017/0111045 A1 ), Turnbull ( US 2016/0062513 A1 ) and Zarabadi et al. ( US 2008/0246495 A1 ), further in view of Raynor et al. ( US 2014/0027606 A1 ).

	As per Claim 13:
	Lisseman may not explicitly teach “wherein the evaluation unit is further configured for adjusting a light signal of a present setting of the ambient light of the transportation vehicle, which is emitted from the light outlet, in response to an expiration of a predefined time period after an end of a gesture detected by the detection unit.”

Please note that after a gesture ends, and a timeout period has expired, the lighting can be turned off or adjusted to save power. Respectfully, this is well known in the art. To emphasize, in the same field of endeavor, gestures in a proximity sensing, Raynor teaches of a gesture detection mode and an LED is either enabled or disabled, based on ambient light conditions, ( Raynor, Figures 15A-15C, [0101] ). There is an auto exposure control step which can determine this 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the ambient light sensing and relating it to a gesture setting, with the motivation that unless a gesture is expected, LEDs in the surrounding areas can be dimmed, saving power, ( Raynor, [0101] ).

Response to Arguments
8.	Applicant’s arguments considered, but are respectfully moot in grounds of new rejection(s).
	Applicant’s representative, Attorney Renee A. Danega, is thanked for her time to discuss the application in an interview held on March 16, 2021. In light of that, claim amendments were made to better define the invention.
	Please note the update rejection and due to the amendment focusing on the various elements, such as the linear light outlet and the touch-sensitive surface being on the same surface, but on/part of different segments. While this amendment does overcome the Cruz-Hernandez reference, upon further consideration, Lisseman has now been cited for this limitation. As a result, Applicant’s arguments with regards to Cruz-Hernandez are moot.
	Applicant referenced Figure 3 of the specification and noted the various elements, which are indeed claimed. Perhaps there could be a greater focus on the shaping of the various elements 

Conclusion
9.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621